PER CURIAM.
This is an appeal from a judgment and sentence entered after a revocation of the defendant’s probation. We find no error in the revocation proceedings but we must remand the case for the entry of a written probation revocation order conforming to the oral findings made by the trial court at the close of the hearing. Gregg v. State, 643 So.2d 106 (Fla. 1st DCA 1994); Jones v. State, 638 So.2d 126 (Fla. 1st DCA 1994); Cue v. State, 619 So.2d 471 (Fla. 1st DCA 1993). The defendant need not be present when this correction is made. Boynton v. State, 622 So.2d 87 (Fla. 1st DCA 1993).
ALLEN, WEBSTER and PADOVANO, JJ., concur.